                   Case 3:18-cv-05215-JD Document 81 Filed 11/14/19 Page 1 of 2
                                                                                                   Î»-»¬ Ú±®³

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Ø±°» Í±´±                                                    íæïèóÝÊóðëîïë
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   Ë²·¬»¼ Í¬¿¬»- Í±½½»® Ú»¼»®¿¬·±²                 )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Õ§´´¿² Þò Õ»®-¸¿©                     , an active member in good standing of the bar of
 9    Ù»±®¹·¿                      , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Ë²·¬»¼ Í¬¿¬»- Í±½½»® Ú»¼»®¿¬·±²              in the
                                                                Ý¸¿²¬»´´» Ýò Û¹¿²
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
     within the State of California.                                              ÍÞÒ îëéçíé
12
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Í»§º¿®¬¸ Í¸¿© ÔÔÐô ïðéë Ð»¿½¸¬®»» Í¬®»»¬ô ÒÛô       Í»§º¿®¬¸ Í¸¿© ÔÔÐô ëêð Ó·--·±² Í¬®»»¬ô Í«·¬»
14    Í«·¬» îëððô ß¬´¿²¬¿ô Ùß íðíðçóíçëè                  íïððô Í¿² Ú®¿²½·-½±ô Ýß çìïðë
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    øìðì÷ èèëóêéêê                                      øìïë÷ íçéóîèîí
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    µµ»®-¸¿©à-»§º¿®¬¸ò½±³                               ½»¹¿²à-»§º¿®¬¸ò½±³
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: éììíðì       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: ïïñïìñîðïç                                             Õ§´´¿² Þò Õ»®-¸¿©
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Õ§´´¿² Þò Õ»®-¸¿©                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 201
Case 3:18-cv-05215-JD Document 81 Filed 11/14/19 Page 2 of 2
